DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Examiner has added three references in the conclusion that teaches all the limitations.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9 and 17 recites the limitations “communication channels coupled to the circuit breaker is not available”. It’s not clear to the examiner. Dependent claims does not cure the deficiency so dependent claims also rejected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. USPGPUB 2011/0066296 (hereinafter “Nelson”) in view of Williams et al. USP 5,973899 (hereinafter “Williams”).



As to claim 1, Nelson teaches a method (paragraph 0035 “methods and apparatus in various embodiments having generalized algorithms and processes”) comprising: determining, at a circuit breaker (FIG. 2 elements 204 and paragraph 0031-0032), an operating mode of the circuit breaker (paragraph 0031 “switch 204 which can open and close the distribution line at this point”), the circuit breaker in a power system grid comprised of a plurality of circuit breakers (paragraph 0029, 0031-0033 and FIG. 1 “ controlling two (dual), three, or more switches, with customer loads or alternate sources between the switches. In this case, the distribution line 202 would pass through two or more switches 204 which can open and close independently under the control of the single node 200”) and a plurality of power generation units (FIG. 1 elements 102), the circuit breaker one of the plurality of circuit breakers, the plurality of circuit breakers coupled to each other via a plurality of communication channels (FIG. 1 and paragraph 0030-0033 “methodology is provided via resources at each node and communications of source allocation data or messages to other nodes to request and establish an appropriate allocation of system resources“), and the operating mode one of a normal operating mode and an exception operating mode (paragraph 0007 “two different modes); based on determining that the operating mode is the normal operating mode: collecting, at the circuit breaker, data to parameterize a plurality of power system grid restoration scenarios (FIG. 4-5 and paragraph 0041-0042, 0052 database for each node); and based on determining that the operating mode is the exception operating mode: receiving, at the circuit breaker, measurement data including current and voltage data (paragraph 0052, 0148database includes voltage and current ; paragraph 0157-data will include the indication of a fault; FIG. 10., item 1022). initiating, at the circuit breaker, one of the plurality of power system grid restoration scenarios, the power system grid restoration scenario selected based at least in part on a status that at least one of the communication channels coupled to the circuit breaker (FIG. 10 and paragraph 0157-0158 “data retrieved indicates that no fault was detected by the sideline node at step 1022, or any other abnormal condition is detected such that the location of the fault cannot be verified to be on the load side of 1003E, the node proceeds to 1023 to end the logic. If a fault was detected at step 1022, the node then determines if the sideline node is presently open in step 1024. If the sideline node is not presently open, the node continues to step 1025 to where it sends an open command to the sideline node. The node then again checks if the sideline node is open in step 1026 and if not can stop the logic at step 1027, or optionally retry the open command. If the sideline node is now open at step 1026, it will continue to step 1028 where it will signal the return to normal logic to begin. If the node were to find the sideline node 1003E initially open at step 1024, it would immediately continue to step 1028 to signal the return to normal logic. In both cases, this logic ends at step 1029 after the return to normal logic has been signaled”).  
Nelson does not explicitly teach initiating, at the circuit breaker, one of the plurality of power system grid restoration scenarios, the power system grid restoration scenario selected based at least in part on a status that at least one of the communication channels coupled to the circuit breaker is not available and on the measurement data.
Williams teaches initiating, at the circuit breaker, one of the plurality of power system grid restoration scenarios, the power system grid restoration scenario selected based at least in part on a status that at least one of the communication channels coupled to the circuit breaker is not available and on the measurement data (FIG. 2A-2D and Col. 6 line 58-col. 8 line 57 “an alarm block 134 represents indicating to the operator a communication problem” and “triggering breaker setup block 180 to restore the circuit breaker 44 trip current settings to their unmodified settings and sending a "patrol feeder 22 between substation 16 and sectionalizing switch 46" message to the operator so that the fault can be located and corrected. Triggering breaker setup block 180 also causes reset block 114 (FIG. 2A) to reset the breaker sequence counter to zero. Resetting the sequence counter prevents incorrectly repeating load restoration process blocks and returns the process to start block 100 (FIG. 2A)”.
Nelson and Williams are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy restoration system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy restoration system, as taught by Nelson, and incorporating communication channels coupled to the circuit breaker is not available, as taught by Williams.
One of ordinary skill in the art would have been motivated to improve overall coordinated method of sensing and operating the various components in a power distribution system to efficiently locate, isolate, and restore the system after the occurrence of a feeder fault or overcurrent condition. In particular, what is needed is a feeder restoration method that provides faster power restoration, as suggested by Williams (col. 2 lines 43-50).
	
As to claim 2, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the power system grid restoration scenario includes the circuit breaker remaining in an open state based at least in part on the measurement data indicating a short circuit (paragraph 0034 “switch is opened under overcurrent conditions (fault current) to prevent fire or damage to the circuit or to customer equipment”).  

As to claim 3, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the power system grid restoration scenario includes the circuit breaker being in an open state based at least in part on the 27WO 2019/143386PCT/US2018/048661 measurement data indicating a short circuit and the circuit breaker moving to a closed state based at least in part on updated measurement data indicating a balance between load and generation at the circuit breaker (paragraph 0088 “allows the switch to trip if voltage, sensed on all three phases, becomes grossly unbalanced, and remains unbalanced continuous”).  

As to claim 4, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the circuit breaker is in a closed state based at least in part on the measurement data indicating a balance between load and generation at the circuit breaker (paragraph 0088 “unbalanced voltage”).  

As to claim 5, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the collecting comprises: receiving, at the circuit breaker, simulation models of at least a subset of the power generation units in the power system grid; and calculating, at the circuit breaker, control parameters for the circuit breaker for the plurality of power system grid restoration scenarios, the calculating based at least in part on the received simulation models (paragraph 0186-0229 digital input/output which is equivalent to a simulation model that represent the different error scenario).  

As to claim 6, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the simulation models and the control parameters are stored at the circuit breaker (paragraph 0033 and 0052 memory and database stores all data).  

As to claim 7, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the status of the plurality of communication channels coupled to the circuit breaker is that none of the plurality of communication channels are functional and the power system grid restoration scenario comprises: operating the circuit breaker independently based at least in part on the measurement data, the simulation models, and the control parameters for the power system grid restoration scenario (FIG. 3 element 316 where the communication not allowed and paragraph 0066-0069).  

As to claim 8, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the status of the plurality of communication channels coupled to the circuit breaker is that at least a subset but not all of the communication channels are functional and the power system grid restoration scenario comprises: 28WO 2019/143386PCT/US2018/048661 operating the circuit breaker collaboratively with at least one other circuit breaker via the at least a subset of the communication channels that are functional (paragraph 0038 “a second optional communication is SCADA”).  

As to claim 9, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 10, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the power system grid restoration scenario includes the circuit breaker remaining in an open state based at least in part on the measurement data indicating a short circuit (paragraph 0034 “switch is opened under overcurrent conditions (fault current) to prevent fire or damage to the circuit or to customer equipment”).  

As to claim 11, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the power system grid restoration scenario includes the circuit breaker being in an open state based at least in part on the measurement data indicating a short circuit and the circuit breaker moving to a closed state based at least in part on updated measurement data indicating a balance between load and generation at the circuit breaker  (paragraph 0088 “allows the switch to trip if voltage, sensed on all three phases, becomes grossly unbalanced, and remains unbalanced continuous”).  

As to claim 12, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the circuit breaker is in a closed state based at least in part on the measurement data indicating a balance between load and generation at the circuit breaker (paragraph 0088 “unbalanced voltage”).  

As to claim 13, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the collecting comprises: receiving, at the circuit breaker, simulation models of at least a subset of the power generation units in the power system grid; and calculating, at the circuit breaker, control parameters for the circuit breaker for the plurality of power system grid restoration scenarios, the calculating based at least in part on the received simulation models (paragraph 0186-0229 digital input/output which is equivalent to a simulation model that represent the different error scenario).  

As to claim 14, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the simulation models and the control parameters are stored at the circuit breaker (paragraph 0033 and 0052 memory and database stores all data).  

As to claim 15, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the status of the plurality of communication channels coupled to the circuit breaker is that none of the plurality of communication channels are functional and the power system grid restoration scenario comprises: operating the circuit breaker independently based at least in part on the measurement data, the simulation models, and the control parameters for the power system grid restoration scenario (FIG. 3 element 316 where the communication not allowed and paragraph 0066-0069).  

As to claim 16, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the status of the plurality of communication channels coupled to the circuit breaker is that at least a subset but not all of the communication channels are functional and the power system grid restoration scenario comprises: 30WO 2019/143386PCT/US2018/048661 operating the circuit breaker collaboratively with at least one other circuit breaker via the at least a subset of the communication channels that are functional (paragraph 0038 “a second optional communication is SCADA”).  

As to claim 17, is related to claim 1 with similar limitations also rejected by same rational.  
As to claim 18, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the power system grid restoration scenario includes the circuit breaker remaining in an open state based at least in part on the measurement data indicating a short circuit (paragraph 0034 “switch is opened under overcurrent conditions (fault current) to prevent fire or damage to the circuit or to customer equipment”).  

As to claim 19, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the power system grid restoration scenario includes the circuit breaker being in an open state based at least in part on the measurement data indicating a short circuit and the circuit breaker moving to a closed state based at least in part on updated measurement data indicating a balance between load and generation at the circuit breaker  (paragraph 0088 “allows the switch to trip if voltage, sensed on all three phases, becomes grossly unbalanced, and remains unbalanced continuous”).  

As to claim 20, Nelson and Williams teach all the limitations of the base claims as outlined above.
Nelson further teaches wherein the circuit breaker is in a closed state based at least in part on the measurement data indicating a balance between load and generation at the circuit breaker (paragraph 0088 “unbalanced voltage”).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Popescu USPGPUB 2009/0112375 teaches system for controlling a multi-feed power distribution network is described herein. The network includes a first network sector that includes a first plurality of devices connected to a first power source and a second network sector that includes a second plurality of devices connected to a second power source. The system includes a first controller and a second controller. The first controller is configured to control operation of the first network sector and exchange data with the second controller. The second controller is configured to control operation of the second network sector and exchange data with the first controller. The system is modular and it can be expanded to include additional controllers as necessary (teaches all the limitations of claims 1-20).
SAMPAIO. et al., ‘Automatic restoration system for power distribution networks based on multi-agent systems’, IET Generation, Transmission & Distribution, 26 January 2017, vol. 11 no. 2, pages 475-484 teaches all the limitations of claims 1-20.
Williams USP 5973899 teaches feeder restoration method starts in response to an overcurrent fault on a feeder (22) that causes a circuit breaker (42) to trip open, reclose once, trip again, and attempt to reclose again. During the time period between the first and second reclosings, any remote sectionalizing switches (46) on the faulty feeder are opened if they have also sensed the overcurrent fault, and a substation processor (50) evaluates the status of the faulty feeder and an alternate feeder (32, 34). After the second trip of the circuit breaker, the processor verifies whether the remote sectionalizing switch was closed and a remote tie switch (40) to the alternate feeder was open. If the circuit breaker locks open, the substation processor determines whether the remote sectionalizing switch did not sense the overcurrent condition (which indicates that the fault is between the circuit breaker and the sectionalizing switch) or simply failed to open. The processor then verifies that the remote sectionalizing switch voltage is zero and opens the switch. The processor next determines whether the alternate feeder and its associated transformer (30) and circuit breaker (44) can pick up the dropped load, and if they can, the substation processor modifies the alternate circuit breaker trip current settings to accommodate the new total load plus a surge current and closes the remote tie switch to transfer the load to the alternate feeder-teaches all limitations of claims 1-20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119